Citation Nr: 0740530	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-23 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from July 1983 to October 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA), St. Louis, Missouri, 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on the part of the 
appellant.


REMAND

The appellant has come before the VA claiming that she now 
suffers from post-traumatic stress disorder (PTSD).  During 
her first period of service, while she was stationed at 
Bangor Naval Station, Bangor, Maine, she claims that the 
Naval Station was the subject of protesters.  She claims that 
she was on duty during the protests and that she was afraid 
that the protesters would "storm" the base and that she 
would have to use water hoses on those protesters.  
Additionally, she has said that it was very stressful to be 
stationed in an area where there were nuclear weapons and 
that she feared for her safety.  

The record reflects that the veteran has been diagnosed as 
suffering from a schizo-affective disorder.  She is not 
service-connected for this condition.  Private and VA doctors 
have hypothesized that the veteran may have PTSD.  They have 
either diagnosed her with PTSD or they have said that along 
with suffering from schizo-affective disorder she exhibits 
manifestations of PTSD.  Despite these diagnoses, none of the 
doctors has been specific as to the stressor or stressors 
that precipitated her PTSD.  

Additionally, although the veteran has provided minimal 
information with respect to her claimed stressors, there is 
no indication in the record that the RO ever contacted the 
Department of Defense (DOD) in order to verify the veteran's 
stressors.  Moreover, an analysis of the claims folder 
indicates that the veteran's reported stressors have not been 
confirmed by the RO.  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, set forth the framework for 
establishing the presence of a recognizable stressor, which 
is an essential prerequisite to support the diagnosis of 
PTSD.  The Court's analysis consists of two major components:

The first component involves the evidence 
required to demonstrate the existence of 
an alleged stressful event; and

The second involves a determination as to 
whether the stressful event is of the 
quality required to support the diagnosis 
of PTSD.

See also Moreau v. Brown, 9 Vet. App. 389 (1996), Anglin v. 
West, 11 Vet. App. 361, 367 (1998), Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 138 
(1997), and Suozzi v. Brown, 10 Vet. App. 307 (1997)

With regard to the first component, under 38 U.S.C.A. § 
1154(b) (West 2002), 38 C.F.R. § 3.304 (2007), and the 
applicable VA Manual 21-1 [Department of Veterans Affairs 
Adjudication Procedure Manual, M21-1, paragraph 50.45(e), and 
Woods v. Derwinski, 1 Vet. App. 406 (1991)] provisions, the 
evidence necessary to establish the occurrence of the 
recognizable stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was ". . . engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).

If the adjudicators conclude that the record establishes the 
existence of such a stressor or stressors, then and only 
then, the case should be referred for a medical examination 
to determine:

(1) the sufficiency of the stressor;

(2) whether the remaining elements 
required to support the diagnosis of PTSD 
have been met; and

(3) whether there is a link between a 
currently diagnosed PTSD and a recognized 
stressor or stressors in service.

38 C.F.R. § 3.304(f) (2007).

The Board notes the veteran provided numerous written 
statements about what she reportedly experienced while in the 
US Navy.  She has stated that she has dreams of having to 
forcibly expel protesters from the grounds of the Bangor 
Naval Station.  She also maintains that she has nightmares 
involving nuclear weapons including the explosion of nuclear 
bombs while moving them from one ship to another.  She has 
admitted that she was not involved in enemy contact nor did 
she ever actually fire her personal weapon.  

There is no indication in the record that the RO attempted to 
collect additional information concerning the alleged 
stressors as is required by law, regulation, and case law.  
As such, the claim must be remanded for further development 
of evidence.  Moreover, it is the conclusion of the Board 
that after the information has been obtained, a VA 
psychiatric examination must be conducted, taking into 
account the records of prior medical treatment and the 
veteran's actual service records.  See 38 C.F.R. § 4.2 
(2007); see also VAOPGCPREC 20-95.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should request that the 
veteran provide another written statement 
concerning her experience while stationed 
at Bangor Naval Station and her duties 
there.  The veteran should be advised 
that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and she must be 
asked to be as specific as possible.  The 
RO should provide to the veteran copies 
of the veteran's previous statements so 
that the veteran can use those documents 
to refresh her memories and also add any 
additional information that she may have 
forgotten in those documents.  She should 
be informed that, without such details, 
an adequate search for verifying 
information cannot be conducted.  She 
should be further advised that a failure 
to respond may result in an adverse 
action against her claim.  The RO should 
note in the record the responses provided 
by the veteran.

The RO should specifically ask that the 
veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as she possibly can with respect 
to the incidents involving protestors at 
Bangor Naval Station, and how she was 
intimately involved with said protests.  
The veteran should provide as much 
information as she can with respect to 
her duties, her location at the time of 
the protests, how the protests affected 
her, etcetera.

b.  The veteran should provide as much 
detail as she possibly can with respect 
to her duties while working around 
nuclear weapons.  The veteran should 
provide any information with respect to 
her duties, her location, individuals who 
served with her, any incidents involving 
accidents, how the events have affected 
her, etcetera.  

2.  Upon receipt of the above answers, 
the RO should send those answers, along 
with the other statements made by the 
veteran, to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
RO should ask each of the units whether 
they can confirm the presence of the 
veteran, her duties, and any event she 
comments thereon.  Any and all 
information obtained should be included 
in the claims folder for future review.

3.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  The RO must specifically 
render a finding as to whether the record 
establishes the existence of a stressor 
or stressors.  Moreover, the RO must 
specify what stressor or stressors in 
service it has determined are established 
by the record.  In other words, it is 
requested that the RO conclusively 
determine whether the veteran was exposed 
to a stressor prior to her enlistment, 
during her service in the US Navy, or 
after her discharge from the Navy.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  The RO should be 
mindful that it is only being asked to 
verify whether the purported 
stressors/events occurred and not whether 
the stressors/events would be sufficient 
to lead to a diagnosis of PTSD, which is 
a medical determination.

4.  Following completion of the above, if 
and only if it has been determined that 
the veteran actually experienced a 
stressor that may have resulted in the 
development of a psychiatric disorder, 
the RO should arrange for the veteran to 
be examined by a psychiatrist, who has 
not previously examined her, to determine 
the correct diagnosis of any psychiatric 
disorder.  The RO must specify, for the 
examiner, the stressor or stressors that 
the RO has determined are established by 
the record.  The examiner must be 
instructed that only those events may be 
considered for the purpose of determining 
whether the appellant was exposed to a 
stressor or stressors in service.  If the 
examiner determines that the veteran has 
any psychiatric disorder in addition to 
PTSD, the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.


If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Following completion of the above actions, the RO should 
review the evidence and determine whether service connection 
is warranted.  If any determination remains adverse to the 
veteran, she and her representative should be provided a 
supplemental statement of the case that contains any 
additional evidence, citations of applicable laws and 
regulations not previously provided, and the reasons and 
bases for the decision.  The veteran and her representative 
should be given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


